                 Case 3:21-cv-05103-BRM-ZNQ Document 4 Filed 03/19/21 Page 1 of STATES
                                                                                2 PageID:    30

                                                          111111112111,1191,11
                                                                J1H
                                                                         UNITED        DISTRICT
                                                                                                                             COURT
                                                                                                                             DISTRICT OF NEW JERSEY
  Plaintiff
  BETA PHARMA, INC
                                        VS                                                                                   DOCKET NO. 3:21 -CV-05103
 Defendant
 INVENTISBIO (SHANGHAI) CO., LTD., F/K/A SHANGHAI SHALETECH CO., LTD.,
 ET AL                                                                                                                       AFFIDAVIT OF SERVICE
                                                                                                                             (for use by Private Service)

  Person to be served: WANSHENG LIU                                                                                             Cost of Service pursuant to R4:4-30

 Address:
 519 CHERRY HILL ROAD
 PRINCETON NJ 08540


 Attorney:
          NORRIS, MCLAUGHLIN 8( MARCUS
          400 CROSSING BLVD. 8TH FL P.O. BOX 5933
          BRIDGEWATER NJ 08807
  Papers Served:
SUMMONS & COMPLAINT CIVIL COVER SHEET




 Service Data:

 Served Successfully                - Not Served                Date:   \-)   )                                   3
                                                                                                                 15i         Attempts:

          Delivered a copy to him/her personally                                  Name of Person Served and relationship/title


                                                                                                      LfLL
                                                                                         1
          Left a copy with a competent household
          member over 14 years of age residing therein at place of abode.

         Left a copy with a person authorized to accept
                                                                                                     /731ç(y-t.a._1(yi
         service, e.g. managing agent, registered agent, etc.


  Description of Person Accepting Service:

 Age: \-; (J         Height: ,::        Weight: (9,)          Hair:                      Sex:   AI                       Race: rr.-\


  Non -Served:
          ( ) Defendant is unknown at the address furnished by the attorney
          ( ) All reasonable inquiries suggest defendant moved to an undetermined address
          ( ) No such street in municipality
          ( ) No response on:                     Date                   Time
                                                       Date                       Time
                                                       Date                       Time
          ( ) Other:                                                    Comments or Remarks




                                                   e0,1
                                                                                  I, RAMI AMER                                     ‚was at
  Subscribe and Swo                                                               time of service a competent adult not having a direct
                 day of                                                           interest in the litigation. I declare under penalty
                                                                                  of perjury that the foregoing is true and correct.




                 Notary Signature                                                         /Signature of Process Server                       Date


                     PATRICIA KNAPP               1
                 NOTARY PUBLIC OF NEW JERSEY
                 My Commission Ex pire Oel2512024
                 ,                                      DGR LEGAL, INC.                                                         Work Order No.              529970
                                                        1359 Littleton Road, Morris Plains, NJ 07950-3000
                                                        (973) 403-1700 Fax (973) 403-9222                                       File No.       3:21 -CV-05103
Case 3:21-cv-05103-BRM-ZNQ Document 4 Filed 03/19/21 Page 2 of 2 PageID: 31
Case 3:21-cv-05103-BRM-ZNQ              Document 3 Filed 03/15/21           Page 1 of 2 PagelD: 28

                    UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


   BETA PHARMA, INC.,
   Plaintiff

                             V.                     SUMMONS IN A CIVIL CASE
   INVENTISBIO (SHANGHAI) CO., LTD.,
   ET AL.,
   Defendant
                                                    CASE
                                                    NUMBER: 3:21—CV-05103—BRM—ZNQ

     TO: (Name and address of Defendant):
            Wansheng Liu
            519 Cherry Hill Road
            Princeton, NJ 08540




      A lawsuit has been filed against you.
       Within 21 days after service of this summons on you (not counting the day you received it)
   -- or 60 days if you are the United States or a United States Agency, or an office or employee of
   the United States described in Fed. R. civ. P. 12 (a)(2) or (3) -- you must serve on the plaintiff
   an answer to the attached complaint or a motion under rule 12 of the Federal Rules of Civil
   Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney, whose
   name and address are:
          Robert Mahoney, Esq.
          Norris McLaughlin, P.A.
          400 Crossing Blvd., 8th Floor
          Bridgewater, NJ 08807

      If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You also must file your answer or motion with the court.




    s/ WILLIAM T. WALSH
    CLERK




                                                                ISSUED ON 2021-03-15 16:23:11, Clerk
                                                                           USDC NJD
